Citation Nr: 1127883	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, claimed as back spasms secondary to an epidural and to include as secondary to service-connected right and left knee patellofemoral arthritis.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1999 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued the 10 percent evaluations for the Veteran's right and left knee patellofemoral arthritis.  The RO also found that no new and material evidence had been received to warrant a reopening of the Veteran's claim for service connection for "back complications" (claimed as back spasms secondary to an epidural).  

In February 2009, the Veteran testified before the undersigned at the RO.  Due to poor quality of the tape recording, a transcript of the hearing is not of record.  In September 2009, this claim was remanded so the Veteran could be afforded another hearing.  The claim file reflects that the Veteran was scheduled for another hearing on two occasions and failed to report.  As a result, the Board concludes the Veteran no longer desires a hearing.  

In a May 2010 decision, the Board denied increased ratings for service-connected right and left knee patellofemoral arthritis.  These claims are no longer on appeal.  Also in the May 2010 decision, the Board found new and material evidence had been received to warrant a reopening of the claim for service connection for a back disability.  This claim was remanded for a VA examination.  As explained further below, the Board finds there has not been substantial compliance with the remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  



REMAND

In the May 2010 Board remand, it was requested that for any back disability found, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active service, including an epidural in service or to the service-connected knee disabilities (including by way of aggravation).  The reason why it is important to consider whether any back disability was related to the service-connected left and right knee patellofemoral arthritis is because the Veteran's representative raised the issue in a September 2007 informal hearing presentation.  

The June 2010 VA examination does not address whether the diagnosed lumbar myofasciitis is caused or aggravated by the service-connected left and right knee patellofemoral arthritis.  On remand, this issue should be addressed by the examiner in an addendum to the June 2010 VA examination report.  

Compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. at 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action: 

1. Return the claims file to the June 2010 examiner or, if necessary, schedule the Veteran for a new VA examination.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The examiner(s) must indicate in the examination report that the claims file was reviewed in conjunction with any new examination or addendum.  If a new examination is given, all necessary tests should be conducted.  

The examiner should determine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the diagnosed lumbar myofasciitis (or any other diagnosed back disability) is caused or increased in severity by the service-connected right and left knee patellofemoral arthritis.  

If an increase in severity for any back disability is found to be due to the service-connected right and left knee patellofemoral arthritis, the examiner should identify the baseline level of the back disability (prior to aggravation) and the permanent, measurable increase in the severity of the back disability due to the service-connected right and left knee patellofemoral arthritis.  

In coming to a conclusion, the examiner should address the service and post service medical records, and the Veteran's complaints.  The rationale for all opinions must be provided.  

2. Thereafter, the agency of original jurisdiction should re-adjudicate the claim for service connection for a back disability.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as 

well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

